UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1557



NATHAN STEVENS,

                                              Plaintiff - Appellant,

          versus


MICHAEL H. HOLLAND, Chairman; MARTY D. HUDSON,
Trustee; ELLIOT A. SEGAL, Trustee; JOSEPH H.
STAHL, II, Trustee; UNITED MINE WORKERS OF
AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-99-54-1)


Submitted:   January 31, 2001          Decided:     February 13, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence L. Moise, III, Abingdon, Virginia, for Appellant. Glenda
S. Finch, Deputy General Counsel, Christopher F. Clarke, Assistant
General Counsel, UMWA HEALTH & RETIREMENT FUNDS, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathan Stevens appeals the district court’s order granting

summary judgment in favor of the Trustees of the United Mine

Workers of America 1974 Pension Trust. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Stevens v. Holland, No. CA-99-54-1 (W.D. Va. Apr. 4, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2